Citation Nr: 0529046	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  05-27 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and April 2005 decisions in 
which the RO determined that new and material evidence had 
not been received to reopen a claim for service connection 
for bilateral hearing loss.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In his substantive appeal (VA Form 9) received in August 
2005, the veteran indicated that he wanted a hearing before a 
Board Member (Veterans Law Judge) sitting at the RO (i.e., a 
Travel Board hearing).  Under these circumstances, a Travel 
Board hearing must be scheduled by the RO.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2005).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
his August 2005 request.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).
 
 
 
 

